Gray, C. J.
The receipt, not being under seal, did not operate as a technical release, and was not of itself conclusive evidence of payment; and there being conflicting testimony upon the question whether the sum paid was the whole amount originally due to the plaintiff, the payment of that sum would not as matter of law operate as a discharge, unless it was received in accord and satisfaction of a disputed claim. Tuttle v. Tuttle, 12 Met. 551. Harriman v. Harriman, 12 Gray, 341. The judge, before whom the case was tried without a jury, found as matter of fact that there was no payment, and rightly ruled as matter of law that the defence of accord and satisfaction was not open under the answer. Gen. Sts. c. 129, § 20. Wheaton v. Nelson, 11 Gray, 15. Parker v. Lowell, 11 Gray, 353. Foster v. Dawber, 6 Exch. 839. Exceptions overruled.